Citation Nr: 0924541	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  09-11 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a compensable evaluation for a lower 
mandibular anterior gingival graft condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel




INTRODUCTION

The Veteran had active duty service with the United States 
Marine Corps from April 1996 to April 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2008 rating decision by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that continued a noncompensable 
evaluation for a lower mandibular anterior gingival graft 
condition.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking a compensable rating for his lower 
mandibular anterior gingival graft condition.  On his April 
2000 VA Form 9 Appeal, he stated that he did not want a 
hearing before a member of the Board.  In May 2009, however, 
the Veteran indicated that he wished to have a video 
conference hearing with a member of the Board at the local 
RO, and waived his right to an in-person hearing.  The 
Veteran was never provided a video conference hearing.  
Therefore, the claim must be remanded in order to afford the 
Veteran a hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a video conference 
hearing in accordance with his request. Provide 
him reasonable advance notice of the date, time, 
and location of the hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

